United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-2216
                                   ___________

Claire Gachanja,                     *
                                     *
             Petitioner,             *
                                     * Petition for Review of an
       v.                            * Order of the Board of
                                     * Immigration Appeals.
                   1
Alberto Gonzales, Attorney General   *
of the United States,                *
                                     * [UNPUBLISHED]
             Respondent.             *
                                ___________

                             Submitted: January 6, 2006
                                Filed: March 14, 2006
                                 ___________

Before ARNOLD, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

      Claire Gachanja, a citizen of Kenya, petitions for review of an order of the
Board of Immigration Appeals (BIA), which affirmed an Immigration Judge’s (IJ’s)
denial of asylum, withholding of removal, and relief under the Convention Against
Torture (CAT).



      1
       Alberto Gonzales has been appointed to serve as Attorney General of the
United States, and is substituted as respondent pursuant to Federal Rule of Appellate
Procedure 43(c).
      Gachanja sought asylum, claiming as relevant, that she is a member of the
Maasai tribe and that she had fled Kenya because she feared she would be subjected
against her will to the Maasai practice of female genital mutilation. The IJ found
Gachanja’s claim that she was Maasai not credible, because Gachanja’s testimony
suggested that she had not had a typical Maasai upbringing and she failed to present
corroborating evidence that she was Maasai. Consequently, the IJ denied asylum,
withholding of removal, and CAT relief.

       The BIA, in a short written opinion, stated that it was adopting and affirming
the IJ’s decision, and cited Matter of Burbano, 20 I. & N. Dec. 872, 874 (BIA 1994),
which held that an adoption or affirmance of an IJ’s decision in whole or in part was
“simply a statement that the [BIA’s] conclusions upon review of the record
coincide[d] with those which the [IJ] articulated in his or her decision.” The BIA then
stated that it agreed with the IJ’s ultimate conclusion in the case, and that, even
accepting Gachanja’s testimony as credible, she had failed to establish a well-founded
fear of persecution because State Department reports on Kenya indicated that Kenya
had undertaken efforts to reduce the incidence of female genital mutilation, and the
BIA had found no evidence in the record to rebut the reports.

       We are unable to discern from the BIA’s opinion whether it agreed with or
rejected the IJ’s adverse credibility finding, an issue that materially affects our review
of the BIA’s decision to deny Gachanja asylum. We thus remand to the BIA for
clarification of its review of the IJ’s credibility findings. See INS v. Ventura, 537
U.S. 12, 16-17 (2002) (per curiam) (where BIA has not considered issue, proper
course, except in rare circumstances, is to remand to agency for additional
investigation or explanation); SEC v. Chenery Corp., 332 U.S. 194, 196 (1947) (“[A]
reviewing court, in dealing with a determination or judgment which an administrative
agency alone is authorized to make, must judge the propriety of such action solely by
the grounds invoked by the agency.”); Gjyzi v. Ashcroft, 386 F.3d 710, 715-16 (6th
Cir. 2004) (remanding BIA order because “the failure of the BIA to explain its

                                           -2-
decision in this case unnecessarily frustrates our review”); Mickeviciute v. INS, 327
F.3d 1159, 1162-66 (10th Cir. 2003) (when BIA does not sufficiently articulate its
reasoning, appeals court cannot perform meaningful review and must remand to BIA).
                        ______________________________




                                         -3-